     Case 1:21-cv-00090-DAD-SAB Document 7 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD WILLIAMS,                                No. 1:21-cv-00090-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   CLARK J. KELSO, et al.,
                                                      (Doc. No. 3, 5)
15                      Defendants.
16

17           Plaintiff Richard Williams, is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 28, 2021, the assigned magistrate judge issued findings and recommendations,

21   recommending that defendant’s motion to dismiss the complaint be denied, without prejudice, as

22   premature because the assigned magistrate had not yet screened plaintiff’s complaint, which had

23   only recently been removed by defendant from state court on January 21, 2021. (Doc. Nos. 1, 5

24   at 1–2.) The findings and recommendations were served on all parties and contained notice that

25   any objections thereto were to be filed within fourteen (14) days from the date of service. (Doc.

26   No. 5 at 2.) To date, no objections to the findings and recommendations have been filed with the

27   court, and the time in which to do so has now passed.

28   /////
                                                      1
     Case 1:21-cv-00090-DAD-SAB Document 7 Filed 03/05/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on January 28, 2021 (Doc. No. 5) are

 6                  adopted in full;

 7          2.      Defendant’s motion to dismiss filed on January 27, 2021 (Doc. No. 3) is denied,

 8                  without prejudice, as premature; and

 9          3.      This action is referred back to the magistrate judge for proceedings consistent with

10                  this order.

11   IT IS SO ORDERED.
12
        Dated:     March 4, 2021
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
